Citation Nr: 0023229	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-11 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


 
INTRODUCTION

The veteran served on active duty from November 1948 to 
September 1952, from September 1952 to August 1955, and from 
November 1955 to August 1972.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to service connection for 
the cause of the veteran's death.

The Board notes that the appellant's claim was originally 
denied in a June 1995 rating decision.  Although in the June 
1997 rating decision, the RO framed the issue as entitlement 
to service connection for the cause of the veteran's death; 
the Board has the authority to determine on a de novo basis 
whether a claim has been properly reopened.  See VAOPGCPREC 
5-92 (1992).  Therefore, the issue has been restated as noted 
on the title page of this decision. 



FINDINGS OF FACT

1.  The veteran died in April 1995.  The immediate cause of 
death was noted as complications of leukemia.  An autopsy was 
performed.  

2.  At the time of his death, the veteran was service-
connected for rhinosinusitis, evaluated as 10 percent 
disabling, and for anxiety reaction, prostatitis/urethritis, 
bilateral hearing loss, hemorrhoidectomy, mononucleosis, 
bilateral conjunctivitis, myalgia of the lower abdominal 
wall, residuals of a laceration to the dorsal surface of the 
right thumb, bronchitis, and lumbosacral strain, each 
evaluated as noncompensable.  

3.  The veteran's service personnel records reflect service 
in the Republic of Vietnam.

4.  Two VA physicians and a private physician have opined 
that it is probable and at least as likely as not that the 
veteran's exposure to herbicides led to the development of 
his leukemia. 



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was originally denied in 
a June 1995 rating decision.  The appellant was informed of 
that decision in a June 1995 letter from the RO.  The 
appellant did not file a notice of disagreement as to that 
decision.  Therefore, the June 1995 rating decision became 
final based on the evidence of record.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  However, a claim will be reopened if new and 
material evidence is submitted since the last decision 
denying the claim on any basis.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 1105 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The appellant moved to reopen her 
claim in April 1997.  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  See Elkins v. West, 
12 Vet. App. 209 (1999).  Under the Elkins test, the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

Additional medical evidence has been received by the RO since 
the June 1995 rating decision, including two statements by a 
private physician and the opinions of two VA examiners, all 
regarding the cause of the veteran's death and the 
probability of a nexus to his military service.  The Board is 
of the opinion that this evidence is not wholly cumulative or 
redundant of evidence previously on file and is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
The additional evidence is therefore new and material, and 
the claim must be reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312.

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

A review of the record reflects that service medical records 
are silent for any complaints, treatment, or diagnoses 
related to leukemia.  The portions of service personnel 
records in the file reflect service in the Republic of 
Vietnam from October 1969 through February 1970.  Military 
occupational specialties of Morse code system supervisor and 
squad flight commander were noted.  The Board notes that the 
service personnel records appear to be incomplete.  

Upon VA examination dated in November 1972, the veteran 
complained of low back pain for 25 years and lower abdominal 
pain for 2 years.  Relevant impressions of minimal internal 
and external hemorrhoids, myalgia of the lower abdominal 
wall, chronic lumbosacral strain, mild anxiety reaction, and 
allergic rhinitis were noted.  

In a March 1973 rating decision, the RO granted entitlement 
to service connection for rhinosinusitis, evaluated as 10 
percent disabling, and for anxiety reaction, 
prostatitis/urethritis, bilateral hearing loss, 
hemorrhoidectomy, mononucleosis, bilateral conjunctivitis, 
myalgia of the lower abdominal wall, residuals of a 
laceration to the dorsal surface of the right thumb, 
bronchitis, and lumbosacral strain, each evaluated as 
noncompensable.  

The veteran died in April 1995.  The death certificate notes 
the immediate cause of death as complications of leukemia.  
The death certificate also notes that an autopsy was 
performed.  

In an April 1997 letter, D. H., a private physician and 
director of hematology and oncology at a private medical 
facility, states that he treated the veteran from 1991 
through his death in April 1995.  Dr. H. stated that the 
veteran had a diagnosis of underlying myelodysplastic 
syndrome with myelofibrosis that had progressed to acute 
myelogenous leukemia.  At the time of his death, his leukemia 
was resistant to chemotherapy.  Dr. H. noted that the veteran 
had been actively involved in the military during the Vietnam 
conflict and was stationed in Saigon from October 1969 to 
October 1970.  The appellant had reported that the veteran 
served on helicopter flights into combat zones that were 
treated with Agent Orange defoliant.  Dr. H. stated that 
Agent Orange contained the very toxic substance, dioxin, that 
had been associated with a variety of human malignancies, 
including Hodgkin's lymphoma, non-Hodgkin's lymphoma, and a 
variety of soft tissue sarcomas.  Dr. H. opined that it was 
medically probable that Agent Orange exposure may have been a 
contributing factor to the incidents of myelodysplastic 
syndrome that progressed to terminal leukemia in the veteran.  

In an August 1998 statement, Dr. H. opined that exposure to 
Agent Orange was as likely as not as to why the veteran died.  
He noted that he based his opinion on his experience in 
participation of a VA sponsored Agent Orange project at the 
Lovelace Medical Center in Albuquerque, New Mexico, in the 
1980's.  

In a March 1999 report of two VA examiners, it was noted that 
there was a positive association between leukemia and 
myelodysplastic syndrome.  It was noted there was credible 
evidence for the association of the two and this 
determination was made based on common immunologic knowledge 
found in any hematology textbook.  The examiners also noted 
that two searches of the medical literature had been 
conducted and both independently discovered two references 
which stated that exposure to dioxin increased the risk of 
subsequent development of leukemia.  It was noted that the 
relationship was substantiated by both references.  Copies of 
the references were attached to the report.  The VA 
physicians opined that it was probable that exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam led to the development of the veteran's 
cancer.  It was also noted that all pertinent records had 
been reviewed.  

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(1999) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  Regulations provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

In the present case, the cause of the veteran's death was not 
noted as one of the diseases enumerated in 38 C.F.R. 
§ 3.309(e).  Thus entitlement to service connection for the 
cause of the veteran's death on a presumptive basis is not 
warranted.  See McCartt v. Brown, 12 Vet. App. 164, 168 
(1999).  

However, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, 
the Board must not only determine whether the cause of the 
veteran's death has been recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, but must also determine whether 
the cause of his death is the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

In regard to the second element of Caluza, medical or lay 
evidence of the in-service incurrence of a disease or injury, 
the veteran's service personnel records contained within in 
the claims folder reflect service in the Republic of Vietnam 
from October 1969 to at least February 1970.  They also 
reflect a duty title of squad flight commander.  This 
information is consistent with the appellant's report that 
the veteran flew helicopter flights into combat zones which 
may have been sprayed with Agent Orange.  Additionally, the 
veteran's Department of Defense Form 214 reflects the place 
of entry into current active service in November 1969 as Tan 
Son Nhut, Vietnam.  Finally, a private physician and two VA 
medical examiners have each opined that it is probable and at 
least as likely as not that the veteran's exposure to 
herbicides led to the development of his leukemia.  

The Board recognizes that the RO has rejected those opinions 
in favor of a November 2, 1999 Federal Register report 
stating that the credible evidence against an association 
between leukemia and herbicide exposure outweighed the 
credible evidence for such an association and the Secretary 
had determined that such a positive association did not 
exist.  However, the evidence of record is certainly 
sufficient to render the appellant's claim of entitlement to 
service connection for the cause of the veteran's death 
plausible and therefore well grounded.  See Hensley v. West, 
No. 99-7029 (Fed. Cir. May 12, 2000). 



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A review of the record reflects that the RO has not followed 
up on efforts to confirm the veteran's contact with herbicide 
agents during his Vietnam service. The Board notes that in 
McCartt, the Court noted that there was no evidence of a 
presumptive disease related to herbicide exposure, but 
remanded the case to the Board for determination of whether 
the veteran had been exposed to herbicides during his 
military service.  See McCartt v. West, 12 Vet. App. at 169.  
Additionally, it does not appear that the RO has attempted to 
obtain copies of the autopsy report referenced by the 
appellant in her July 1998 substantive appeal.  Finally, 
copies of a treatise on veterans and Agent Orange were 
submitted apparently in conjunction with the representative's 
written argument.  This information has not been considered 
by the RO.  Thus, the Board concludes that additional 
development of the record is needed to enable the Board to 
render a final determination.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO should secure the necessary 
release from the appellant and obtain the 
veteran's autopsy report and any 
associated medical records that are not 
already of record.  

2.  The RO should again request a 
complete copy of the veteran's service 
personnel records from the service 
department.  The RO should then, through 
the appropriate channels, request 
confirmation of whether the veteran 
served in areas sprayed with herbicide 
agents during his Vietnam service.  

3.  The RO should then review the claims 
folder to ensure that the requested 
development has been completed.  The RO 
should then readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, including 
consideration of the treatise evidence on 
veterans and Agent Orange and all of the 
evidence of record.  The RO should apply 
all appropriate regulations, including 
those applicable to the benefit-of-the-
doubt doctrine.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 



